NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1515-16T2

MICHAEL V. MANGONE and
DENISE MANGONE,

        Plaintiffs-Appellants,

v.

PIAZZA & ASSOCIATES, INC.,
MONTGOMERY WOODS HOMEOWNERS
ASSOCIATION, INC., and
BEVERLY L. BEER,

     Defendants-Respondents.
__________________________________

              Submitted October 30, 2017 – Decided            November 16, 2017

              Before Judges Sabatino and Ostrer.

              On appeal from Superior Court of New Jersey,
              Law Division, Mercer County, Docket No. L-
              2426-15.

              Stark & Stark, PC, attorneys for appellants
              (Domenic B. Sanginiti, Jr., of counsel and on
              the briefs).

              Margolis Edelstein, attorneys for respondents
              Piazza & Associates, Inc. and Montgomery Woods
              Homeowners Association, Inc. (Jeanine D.
              Clark, on the brief).
               Gage Fiore, LLC, attorneys for respondent
               Beverly L. Beer (AnnMarie Flores, on the
               brief).

PER CURIAM

     Plaintiff, Michael V. Mangone,1 a UPS delivery worker, was

injured as the result of falling on the driveway of the defendant

homeowner, Beverly L. Beer, on the morning of December 17, 2013.

The homeowner had left for work earlier that morning.                   She had

requested a UPS delivery of a package to be made by 10:30 a.m.

The record shows that it was lightly snowing at the time of the

incident and that it had snowed the previous day.                   About 2.5 to

3.5 inches of accumulated snow was estimated to be present on the

ground at the time.        Plaintiff sued Beer, along with co-defendants

Piazza     &    Associates,     Inc.     and   Montgomery   Woods     Homeowners

Association, Inc., for negligence.

     The       trial   court   granted    summary   judgment   to    defendants,

concluding that defendants did not breach a legal duty under the

circumstances presented.         We affirm.

     We agree with plaintiff that he was a business invitee on the

premises and was owed a duty of care to provide him with a

reasonably safe means to make his delivery.                 The situation is

analogous to Jimenez v. Maisch, 329 N.J. Super. 398, 401-02 (App.


1
  The injured plaintiff's spouse is named in the complaint as a
co-plaintiff.

                                          2                              A-1515-16T2
Div.   2000),   which      concluded   that   a   mail     carrier   injured     on

residential premises has the status of a business invitee.

       That said, we concur with the entry of summary judgment. Even

viewing the record, as we must, in a light most favorable to

plaintiff, Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520,

540 (1995), there is no genuine material issue of fact and no

legal basis for imposing liability here.               Case law does not impose

a legal obligation on a residential property owner to clear a

driveway during an ongoing snow storm.                  The residential owner

instead   has   a   duty    under   tort   law    to    remove   snow   within    a

reasonable period of time after a snow event.              See Jimenez, supra,

329 N.J. Super. at 403.

       Moreover, although it is not necessary to our analysis,

plaintiff's liability theory is undercut by substantial issues of

proximate causation and comparative fault, as the record reveals

that UPS drivers have the prerogative to decline to attempt

deliveries in foul weather when surface conditions are dangerous.

       Affirmed.




                                       3                                 A-1515-16T2